Appeal from a decision of the Workmen’s Compensation Board, filed September 17, 1976. The board found: “employer-employee relationship, jurisdiction in New York State, and that the claimant sustained an occupational bronchitis, causally related to his employment”. The decision is supported by substantial evidence and the appellants have not demonstrated that the board acted arbitrarily in refusing to restore the case to the referee calendar for further evidence. Decision affirmed, with costs to the Workmen’s Compensation Board against the employer and its insurance carrier. Greenblott, J. P., Main, Larkin, Mikoll and Herlihy, JJ., concur.